Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-20 are pending as of the reply and amendments filed on 2/15/21. Claim 2 has been canceled. 
The rejection under 35 USC 112(a) is withdrawn in view of the amendments to the claims and Applicants’ remarks.
Claims 1 and 3-20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art does not teach or suggest a method of administering an effective amount of the recited compounds in the claims to an individual diagnosed with breast or prostate cancer. The closest prior art is Chen et. al., WO 2005033105 (cited in an IDS). Chen teaches compounds having a core pyridine ring with a secondary amine substituent for treating cancers, however, the compounds taught by Chen lack additional structural features of the compound recited in the instant claimed method. The claimed method is not taught or suggested by the closest prior art. 
	Applicants have provided data to show the compound of the instant claims inhibits SMAD-2 as well as ALK1-5 activity in a breast cancer cell line (see compound 22 in Tables B1 and B2). 



Information Disclosure Statement
The reference of Cook et. al., cited in the IDS filed on 2/15/21 was of record during the prosecution of parent appl. 15933532. As such, the IDS has been fully considered.

Conclusion
Claims 1 and 3-20 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARAH PIHONAK/Primary Examiner, Art Unit 1627